DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claim 2-15 are objected to because of the following informalities: 
	Claim 6, line 2, “primary signal channel” changes to “the primary signal channel”.
	Claims 2-15, line 1, “A device” changes to “The device”.
2.	Claims 16-18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can not depend from any other multiple dependent claim. See MPEP § 608.01(n).  Accordingly, the claims 16-18 not been further treated on the merits.
 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-4, 6-9, 11, 14-15, 19-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ausserlechner (USPN 7,471,494).
	Regarding claims 1, 11,  Ausserlechner discloses an overvoltage protection device (110, see figure 2-3), for protecting an electronic circuit component (120), comprising:
a primary signal channel (an output terminal OUT), arranged to carry an output signal of the electronic circuit component;
an overvoltage detector (132, 136);
an first overvoltage switch (124), arranged in the primary signal channel; and an overvoltage feedback channel (such as 142, 146); wherein
the device is configured to open the first overvoltage switch when an overvoltage is detected by the overvoltage detector (e.g. see col. 11, lines 3-9,  col. 10, lines 55-66), and to cause the output signal to be carried by the 
Regarding claim 2, Ausserlechner discloses wherein the overvoltage protection device is configured to maintain a feedback loop (142, 146, 146), using the overvoltage feedback channel, for the electronic circuit component (120), in the event of an overvoltage.
Regarding claim 3, Ausserlechner discloses wherein the overvoltage feedback channel comprises a first feedback switch (e.g. switch Si), and the device is configured to close the first feedback switch when an overvoltage is detected by the overvoltage defector (see col. 13, lines 62-65).
Regarding claims 4, 6,  Ausserlechner discloses a primary feedback channel, configured to maintain a feedback loop (such as a feedback signal is sent to a switch Sopa such that the switch Sopa is coupled to a terminal 222 during a normal operation), for the electronic component, during normal operation, wherein the primary feedback channel is arranged in parallel with primary signal channel (OUT) (see figure 3).
Regarding claim 7, Ausserlechner discloses wherein the overvoltage feedback channel (142, 146) is coupled between the primary signal channel (the 
Regarding claim 8, Ausserlechner discloses wherein the primary signal channel comprises a first port for coupling to an output signal port of the electronic circuit component (such as a port 240), and a second port (e.g. 250), for coupling to a downstream component or circuit.
Regarding claim 9, Ausserlechner discloses wherein the primary feedback channel comprises a first port for coupling to a feedback port of the electronic circuit component (non-inverting port of the amplifier), and a second port for coupling to a downstream component or circuit (a second port is coupled to circuits, see figure 3).
Regarding claim 14, Ausserlechner disclose wherein the device (110 in figure 1) is an integrated circuit.
Regarding claim 15, Ausserlechner discloses wherein an overvoltage is a voltage above a predetermined threshold, which is a power supply voltage or a reference voltage (e.g. see col. 10, lines 55-66).
Regarding  claim 19, Ausserlechner discloses a method for protecting an electronic circuit component (such as an amplifier 120), the method comprising:

monitoring, using an overvoltage detector (by positive and negative overvoltage detector 132, 136), an output of the overvoltage protection device for an overvoltage; and
in the event of an overvoltage, opening a first overvoltage switch (124) arranged in the primary signal channel (e.g. see col. 11, lines 3-9), and causing the output signal to be carried by an overvoltage feedback channel, back to the electronic component (via a signal 156) (120, see figure 1).
Regarding claim 20, Ausserlechner discloses an overvoltage protection device (132, 136), for use in a system including an electronic component (120) which utilises a feedback loop at its output (OUT), wherein the device is configured to carry an output signal of the electronic component (a signal OUT, see figure 2-3), and a feedback signal for the electronic component (a feedback signal sent to a switch Sopa, see figure 3), and further configured to open the feedback loop when an overvoltage is detected (by opening a switch 124), and to prevent an open loop condition by providing an alternative feedback path (a feedback sent to a switch Si) for the electronic component.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ausserlechner in view of Xu et al (USPN 2009/0116159).
	Regarding claim 12, Ausserlechner discloses all limitations of claim 1 as discussed above, but does not disclose a resistor as claimed.
	Xu discloses an overvoltage protection device comprises an overvoltage feedback channel (54) further comprises a resistor (R1), in series with a first feedback switch (SW1).
.
Allowable Subject Matter
5.	Claims 5, 10, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANNY NGUYEN/Primary Examiner, Art Unit 2836